DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on January 8, 2021, in which claims 1-6, 8-12, 16-19, and 21-27 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on January 8, 2021, with respect to claims 1-6, 8-12, 16-19, and 21-27 have been fully considered and are persuasive. The 35 USC 103 rejection set forth in last office action mailed on November 10, 2020 has been withdrawn.
After further reviewed Applicant’s arguments consistent with the original specification in light of the prior art used in the last rejection, it is conceivable that the combination of Yasuda and kato fails to determine whether the data item specified by the user includes information that is associated with a person other than the user, the information that is associated with the other 

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 11, 16, and 24-27 are objected to because of the following informalities: claims 1, 11 and 24-27 recite “is to be excluded” and “to be migrated”. These claimed languages should be amended respectively to read as “is excluded”; and “to migrate”. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0304446 (involved in managing method for using a managing tenant to manage information stored in a storage device, wherein customer data is held safely until the service provider tenant to whom the data is to be migrated is determined. The information that is 
US 9,854,056 (involved in involved in managing method for using a managing tenant to manage information stored in a storage device, wherein customer data is held safely until the service provider tenant to whom the data is to be migrated is determined. The information that is dependent on the service provider is not held, and thus the risk that confidential information such as personal information will be leaked can be reduced).
US 10,152,697 (involved in notifying a management server of information on the monitoring apparatuses whose monitoring target is changed and of type information of the monitoring apparatus. A transmission unit collects operation information of the apparatuses to be determined by a processing unit as monitoring targets of the monitoring apparatus and transmits the collected operation information to the management server after the notification unit makes notification).
US 20090222413 (receiving a request to migrate information compatible with an application, and searching a repository based on the request for the information, where the repository stores information in a hierarchical data structure related to stored entities. Records are retrieved from the repository, where the records comprise stored information matching the information compatible with the application. The stored information is organized into a format utilized by the application, and the organized information is provided to the application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
February 13, 2021